DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32-34, 37, 83, 85-86, 93, 117, 130, 133, and 135-145 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 22 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 85 is no longer withdrawn from consideration because the claim has been amended as to be commensurate in scope with the allowable claims of elected Group II (having originally been drawn towards the invention of Group I).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 32-34, 37, 83, 85-86, 93, 117, 130, 133, and 135-145 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claims 32 and 117, Kamei et al. (WO 2015/134938) discloses an assay device for the detection and/or quantification of an analyte in a sample, said device comprising: 
a concentration component comprising a porous matrix (paragraphs [0018] and [0023]) configured to receive and/or contain an aqueous two-phase system (ATPS) (paragraph [0018]); 
a detection component (probe that comprises a detectable label; selected from the group consisting of a colorimetric label, a fluorescent label, an enzymatic label, a colorigenic label, a radioactive label, and combinations thereof) (paragraph [0022]) configured to detect and/or quantify an analyte (detecting the presence or absence of the target analyte) separated and/or concentrated by said concentration component (paragraph [0024]).
	However, Kamei is silent on a concentration component comprising a hydrogel.
Kamei was modified in the previous non-final office action by Carney et al. (US 2007/0140911) which discloses the analogous art of a method assaying an analyte (abstract) and providing a hydrogel in the method (paragraph [0011]). Carney teaches that hydrogels provide desirable swelling and wicking properties (abstract; paragraph [0013]) and substantial recovery of analytes (paragraph [0023]).
However, the combination of Kamei-Carney fails to teach or recognize that hydrogels can be used to induce phase separation of an aqueous two-phase system as the ATPS passes through and/or rehydrates the hydrogel scaffold (see Remarks, p. 9, is silent on an a method wherein a hydrogel is configured to permit phase separation of said ATPS as said ATPS passes through and/or rehydrates said hydrogel thereby providing concentration of target analyte(s) into a leading front of said ATPS.

In regards to claim 85, Kamei discloses a method of separating and/or concentrating an analyte (concentrating and extracting target analyte from interface of the ATPS) (Kamei, paragraph [0005]), said method comprising: applying a sample to the disclosed device (applying the sample to any one of the devices discloses) (para. [0240]); permitting an aqueous two-phase system (ATPS) to pass through the porous matrix thereby concentrating said analyte (concentrating the target analyte in the ATPS) (Kamei, paragraph [0017]).
Kamei was modified in the previous non-final office action by Carney et al. (US 2007/0140911) which discloses the analogous art of a method assaying an analyte (abstract) and providing a hydrogel in the method (paragraph [0011]). Carney teaches that hydrogels provide desirable swelling and wicking properties (abstract; paragraph [0013]) and substantial recovery of analytes (paragraph [0023]).
However, the combination of Kamei-Carney fails to teach or recognize that hydrogels can be used to induce phase separation of an aqueous two-phase system as the ATPS passes through and/or rehydrates the hydrogel scaffold (see Remarks, p. 9, para. 3) and therefore is silent on a method comprising applying a sample to a device comprising a hydrogel and flowing an aqueous two-phase system (ATPS) through said hydrogel where said ATPS undergoes a phase separation thereby concentrating said .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797